DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: light receiving unit (Claim 1, 5, 6, 7, 8, 9); conveying unit (Claim 1, 6, 7, 8, 9); determining unit (Claim 1, 4, 5, 6, 7, 8, 9); side position adjuster (Claim 2); distance calculating unit (Claim 3, 4, 5); .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 0012963 A1.
Claim 1
 	WO 0012963 A1 discloses inspecting plate-like bodies (Fig. 1, Ref. 7) to inspect a side surface (edge angle of a molded board of plaster) of a plate-like body with sheeted coating materials on a top side and bottom side of the plate-like body (well known in the art that molded boards have a top and bottom sheeted coating Fig. 5, Ref. 11, 12), the apparatus having at least one light emitting unit (Fig. 1, Ref. 2) configured to irradiate the side surface of the plate-like body (Fig. 1, Ref. W) with light (See Fig. 1); at least one light receiving unit (Fig. 1, Ref. 3) configured to receive light reflected with respect to the side surface of the plate-like body (Fig. 1, Ref. W); a conveying unit (Fig. 5, Ref. 102) configured to move at least one among the light emitting unit and the plate-like body (Fig. 5, Ref. W) and to vary a position of the light on the side surface of the plate-like body (See Fig. 5, Ref. 1), emitted by the light emitting unit (Fig. 1, Ref. 2); and a determining unit (Fig. 1, Ref. 31) configured to determine whether the side surface of the plate-like body has a defect (According to the gypsum board manufacturing apparatus and the gypsum board manufacturing method described in claims 11 to 18, the edge angle of the gypsum board molded body is continuously and automatically monitored, and In addition to saving labor in angle inspections, it is possible to rapidly avoid the continuous production of extraordinary or defective products and improve the production efficiency of gypsum board products.), by using the light emitted by the light emitting unit (Fig. 1, Ref. 2), upon occurrence of a condition under which the conveying unit (Fig. 5, Ref. 102) varies the position of the light (Fig. 7, Ref. 5) on the side surface of the plate-like body (Fig. 7, Ref. W), emitted by the light emitting unit (Fig. 7, Ref. 2).  

    PNG
    media_image1.png
    472
    456
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    448
    682
    media_image2.png
    Greyscale

Claim 2
 	WO 0012963 A1 discloses a side position adjuster (Fig. 6, Ref. 82) configured to adjust a position (Fig. 6, Ref. 83) where the side surface of the plate-like body (Fig. 6, Ref. W) is to be disposed.  
Claim 3
 	WO 0012963 A1 discloses a distance calculating unit (Fig. 7, Ref. 4) configured to calculate a distance between the light emitting unit (Fig. 7, Ref. 2) and the side surface of the plate-like body (Fig. 7, Ref. W), by using the light emitted by the light emitting unit (Fig. 7, Ref. 2).  
Claim 4
 	WO 0012963 A1 discloses the determining unit (Fig. 1, Ref. 31) is configured to determine whether the side surface of the plate-like body (Fig. 1, Ref. W) has a defect based on the distance (See Abstract; measuring distance to edge) between the light emitting unit (Fig. 1, Ref. 2) and the side surface of the plate-like body (Fig. 1, Ref. W), the distance being calculated by the distance calculating unit (Fig. 1, ref. 31).  

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claims 5-6, 8, the prior art fails to disclose or make obvious the at least one light emitting unit includes a first light emitting unit and a second light emitting unit, wherein the at least one light receiving unit includes a first light receiving unit and a second light receiving unit, wherein the first light emitting unit and the first light receiving unit are disposed on a side of a first side surface of the plate-like body, wherein the second light emitting unit and the second light receiving unit are disposed on a side of a second side surface of the plate-like body opposite the first side surface thereof, wherein the distance calculating unit is configured to calculate, by using light emitted by the first light emitting unit, a first distance that is a distance between the first light emitting unit and the first side surface of the plate-like body and to calculate, by using light emitted by the second light emitting unit, a second distance that is a distance between the second light emitting unit and the second side surface of the plate-like body, and wherein the determining unit is configured to determine whether the first side surface of the plate-like body has a defect based on the first distance and to determine whether the second side surface of the plate-like body has a defect based on the second distance; or the at least one light emitting unit includes a light emitting unit for first edge detection and a light emitting unit for second edge detection, wherein the at least one light receiving unit includes a light receiving unit for first edge detection and a light receiving unit for second edge detection, wherein the light emitting unit for first edge detection and the light receiving unit for first edge detection are disposed on a side of a first side surface of the plate-like body, wherein the light emitting unit for second edge detection and the light receiving unit for second edge detection are disposed on a side of a second side surface of the plate-like body opposite the first side surface thereof, wherein a straight line connecting a position of light on the first side surface of the plate-like body to be emitted by the light emitting unit for first edge detection, and a position of light on the second side surface of the plate-like body to be emitted by the light emitting unit for second edge detection, is parallel to a third side surface of the plate-like body located between the first side surface and the second side surface thereof, and wherein, in a case where the conveying unit moves, along a longitudinal direction of the first side surface, the position of the light on the first side surface of the plate-like body, emitted by the light emitting unit for first edge detection, while moving, along a longitudinal direction of the first side surface, the position of the light on the second side surface of the plate-like body, emitted by the light emitting unit for second edge detection, respective positions of the light including points at edges of the third side surface of the plate-like body, the determining unit is configured to determine that there is a defect at an edge of the third side surface of the plate-like body, upon occurrence of a condition under which a time point at which the light emitting unit for first edge detection starts receiving the light and a time point at which the light emitting unit for second edge detection starts receiving the light do not match, or a condition under which a time point at which the light emitting unit for first edge detection terminates receiving the light and a time point at which the light emitting unit for second edge detection terminates receiving the light do not match; or the at least one light emitting unit includes a light emitting unit for detecting a first length and a light emitting unit for detecting a second length, wherein the at least one light receiving unit includes a light receiving unit for detecting a first length and a light receiving unit for detecting a second length, wherein the light emitting unit for detecting a first length and the light emitting unit for detecting a second length are disposed along a longitudinal direction of a first side surface of the plate-like body, wherein the light receiving unit for detecting a first length is disposed at a location at which light that is emitted by the light emitting unit for detecting a first length and that is reflected with respect to the first side surface of the plate-like body is to be received, and the light receiving unit for detecting a second length is disposed at a location at which light that is emitted by the light emitting unit for detecting a second length and that is reflected with respect to the first side surface of the plate-like body is to be received, and wherein, in a case where the conveying unit moves, from one edge of the first side surface to another edge thereof and along the longitudinal direction of the first side surface, a position of light on the first side surface of the plate-like body, emitted by the light emitting unit for detecting a first length, while moving, from one edge of the first side surface to another edge thereof and along the longitudinal direction of the first side surface, a position of light on the first side surface of the plate-like body, emitted by the light emitting unit for detecting a second length, the determining unit is configured to determine that there is a defect at a longitudinal edge of the first side surface of the plate-like body, upon occurrence of a condition under which a time difference between a time point at which the light receiving unit for detecting a first length starts receiving the light, and a time point at which the light receiving unit for detecting a second length terminates receiving the light, is shorter than a predetermined time period, the predetermined time period being set in accordance with a longitudinal length of the first side surface and a speed at which the conveying unit moves each of the position of the light on the first side surface of the plate-like body, emitted by the light emitting unit for detecting a first length, and the position of the light on the first side surface of the plate-like body, emitted by the light emitting unit for detecting a second length, and in combination with the other recited limitations of claim 1. Claims 7, 9 are allowed by the virtue of dependency on the allowed claim 6, 8.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        December 14, 2022